By the Court, Sanderson, J.:
Mandamus lies to compel an inferior tribunal to perform a duty enjoined by law, if it refuses to do so; but if the duty is judicial, the writ cannot prescribe what the decision of the inferior tribunal shall be. The duty to be performed by the respondent in this case was strictly judicial, and there was *214no refusal on his part to perform it. He may or may not have erred in the disposition of the case, hut whether he did or did not, his 'action cannot he reviewed by mandamus, nor, indeed, by any other means, for the case is one in which the County Court had final jurisdiction, and if error was committed, there is no remedy. (People v. Sexton, 24 Cal. 78; People v. Pratt, 28 Cal. 136; People v. Weston, 28 Cal. 669; Cariaga v. Dryden, 29 Cal. 307.)
Counsel for petitioner seem to have relied upon the case of The People v. The County Court of El Dorado County, 10 Cal. 19, as authority for this remedy. Ho point was made in that case against the remedy, and the question was not considered by the Court. The writ was denied upon the merits; so neither the opinion nor the judgment of the Court is authority in support of the remedy.
Mandamus denied.
Mr. Justice Rhodes expressed no opinion.